         Case 1:20-cv-00455-CL         Document 41       Filed 03/02/21       Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION




ABBA YAHUDAH SELLASSIE,
also known as Leo Hall, and
TSADAE NEWAY,                                                 Case No. I :20-cv-00455-CL

                      Plaintiffs,

              V.
                                                                              FINDINGS AND
                                                                          RECOMMENDATION
INESSCENTS AROMATIC BOTANICALS, LLC,
an Oregon Limited Liability Company, and
AMBER ASHLEY, formerly known as Wendy Ashley,

                      Defendants.

CLARKE, Magistrate Judge.

       This matter comes before the Court on a motion for judgment on the pleadings (#33),

filed by the defendants. For the reasons below, the motion (#12) should be DENIED.

Defendants also raise a motion for judicial notice (#34), which is granted.

                                     LEGALSTANDARJ)

       The standards governing a Fed. R. Civ. P. 12(c) motion for judgment on the pleadings are

the same as those governing a Fed. R. Civ. P. 12(b)(6) motion to dismiss. Dworkin v. Hustler




Page I - FINDINGS AND RECOMMENDATION
          Case 1:20-cv-00455-CL           Document 41        Filed 03/02/21      Page 2 of 5




Magazine Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (noting that the only difference between a

Fed. R. Civ. P. 12(c) motion and a 12(b)(6) motion is timing). "[A] complaint must contain

sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). In evaluating this kind of motion, a court must accept the allegations of

material fact as true and construe those allegations in the light most favorable to the non-moving

party. Odom v. Microsoft Corp., 486 F.3d 541,545 (9th Cir. 2007) (internal citations omitted).

                                            DISCUSSION

        The relationship between the parties and the claims have been discussed in the previous

·motions and opinions in this case, and the Court will only briefly review them here. 1 Plaintiff

Abba Yehudah Sellassie, also known as Leo Hall, brings this action to pursue and defend his

rights to a registered trademark and his rights in certain business interests. A second Plaintiff,

Tsadae Neway has also joined the pleadings. Plaintiffs have filed a Second Amended Complaint

(#31) bringing claims for declaratory relief regarding the registered trademark and their

ownership interest in Inesscents Aromatic Botanicals, LLC, as well as claims for breach of

contract and unjust enrichment. The defendants move for judgment on the pleadings of three of

the four claims: the LLC ownership interest claim, the breach of contract claim, and the unjust

enrichment claim.

        Defendants claim that, if the Plaintiffs' allegations are true, their claims accrued when

Ms. Ashley registered the business as an LLC in 2004. Defendants claim that because the

registration was public· record, the Plaintiffs were, or should have been, on notice that Ms.

Ashley considered herself the sole owner of the business. Similarly, Defendants claim that,


'For purposes of this motion and opinion, all factual allegations alleged in the Second Amended
Complaint (#31) are accepted as true and construed in favor of the Plaintiff.


Page 2 - FINDINGS AND RECOMMENDATION
         Case 1:20-cv-00455-CL          Document 41       Filed 03/02/21      Page 3 of 5




when Ms. Neway allegedly joined the business in 2006, Ms. Ashley would have been obligated

to add her to the LLC registration, which she did not. "Thus, plaintiffs Hall and Neway knew and

had constructive notice from at least 2006 to 2013 that they were not LLC members and thus had

not received any ownership interest." Def Mot. p 8 (#33). As a result, Defendants claim th.at the

statute of limitations has passed for Plaintiffs' claims for declaratory relief regarding LLC

ownership and breach of contract, both of which are governed by six-year statutes of limitations.

See O.R.S. 12.080(1) ("[a]n action upon a contract ... shall be commenced within six years.");

Hoag Living Trust dated February 4, 2013 v. Hoag, 292 Or. App. 34, 45 (2018), (the statute of

limitation and defense of laches for unjust enrichment claims are governed by the same six-year

period as contract claims). Indeed, if Plaintiffs had notice of their claims in 2006, they would be

well passed the applicable 6-yrear statute of limitations for these claims.

       However, while the LLC paperwork filing dates may prove to be important evidence to a

factfinder, Plaintiffs allege in their Second Amended Complaint, that, regardless of the

registration of the LLC, the parties had a mutual understanding and agreement for their joint

business that began in 2000 and lasted well beyond 2004 or even 2006. Plaintiffs allege that

they, including Ms. Ashley, viewed one another as co-founders who shared in the ownership of

the business. SAC, 8. Plaintiffs allege that they and Ashley operated the business together using

an agreed-upon division oflabor and decision-making processes for many years. SAC,, 20-21.

Plaintiffs further allege that the business relationship continued even after the end of Sellassie

and Ashley's romantic relationship in 2013. SAC, 25. Plaintiffs allege Sellassie was taken

aback by Ashley's denial of his ownership interest and by her subsequent initiation of the

cancellation proceedings in 2019. SAC,, 27-28. Plaintiffs allege the hiring of an art department




Page 3 - FINDINGS AND RECOMMENDATION
           Case 1:20-cv-00455-CL         Document 41       Filed 03/02/21     Page 4 of 5




without consulting with Plaintiffs was further evidence that Ashley had chosen to abandon her

prior obligation. SAC ,i,i 41.

         Under ORS 63.001(23), a membership interest is defined as a member's collective rights

in an LLC and thus is the equivalent of shareholder ownership interest. Under ORS 63.239, a

person becomes a member of a limited liability company either in the articles of organization, by

consent of the current members or by assignment. Because the articles of organization are not

the only possible way for a person to become a member of an LLC, the registration documents

are not dispositive evidence of the issue of membership in this case. Nor are they definitive of

the issue of accrual in this case. Taking Plaintiffs' allegations as true, the parties conducted

business according to their mutual agreement, allegedly an oral contract, for many years after the

registration of Ms. Ashley as sole member of the LLC. Therefore, whether or not the parties

formed a valid contract, and when and how that contract might have been breached, is a disputed

question of fact yet to be determined. Defendants are not entitled to a judgment on the pleadings

as to the LLC ownership or the breach of contract claim.

         Defendants' motion regarding the unjust enrichment claim is dependent on the dismissal

of the breach of contract claim. The motion as to this claim should also be denied.

                                     RECOMMENDATION

         For the reasons above, the defendants' motion (#33) should be DENIED. Defendants

also raise a motion for judicial notice (#34). The Court sees no reason not to take judicial notice

of these documents - they have no impact on the outcome of this decision, but the Plaintiffs do

not object, and they appear to be authentic. Therefore, the motion is granted.

         This Findings and Recommendation will be referred to a district judge. Objections, if

any, are due no later than fourteen (14) days after the date this recommendation is entered. If




Page 4   FINDINGS A ND RECOMMENDATION
          Case 1:20-cv-00455-CL             Document 41    Filed 03/02/21    Page 5 of 5




objections are filed, any response is due within fourteen (14) days after the date the objections

are filed. See   FED.   R. Crv. P. 72, 6.

       Parties are advised that the failure to file objections within

the right to appeal the District Court's order.

DATED this ~day of March, 2021.




Page 5 - FINDINGS AND RECOMMENDATION
